Here, the evidentiary hearing transcripts reveal that the State provided
                 counsel with the hospital records on the morning of the third day of trial.
                 Before counsel had the opportunity to fully review them, appellant
                 insisted on engaging in plea negotiations, which resulted in him pleading
                 guilty to second-degree kidnapping and child abuse and neglect with
                 substantial bodily harm We conclude that appellant has failed to
                 demonstrate that the district court abused its discretion by denying his
                 presentence motion to withdraw his guilty plea. Accordingly, we
                             ORDER the judgment of conviction AFFIRMED.




                                                                                   J.
                                                       Pickering


                                                                                   J.
                                                       '`
                                                        e°LLIIncrTh-
                                                       Parraguirre--)
                                                                r\.
                                                  \,
                                                                                   J.
                                                       Saitta


                 cc: Hon. Jerome T. Tao, District Judge
                      Law Office of Betsy Allen
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e